Citation Nr: 0335924	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  02-20 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from August 1974 to 
December 1974.  




This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2001 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Boise, Idaho.  

The RO denied entitlement to a permanent and total disability 
rating for pension purposes.


FINDINGS OF FACT

1.  The veteran was born in July 1957, has reported a high 
school education, and has indicated that he last worked 
(part-time) in 2000 replacing windshields, and full time in 
1978.  

2.  The veteran's permanent disabilities include WPW 
syndrome, hypertension, and migraine headaches, all rated as 
10 percent disabling.  Noncompensable ratings are in effect 
for cervical strain, sinusitis, fracture of the right fifth 
finger, hemorrhoids, and fracture of the right ankle.  The 
combined rating for the veteran's disabilities is 30 percent 
for pension purposes.  

3.  The veteran's disabilities do not preclude him from 
engaging in substantially gainful employment, consistent with 
his age, education, and occupational history.  


CONCLUSION OF LAW

The criteria for a permanent and total rating for nonservice-
connected pension purposes have not been met.  38 U.S.C.A. 
§§ 1502, 1521, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.321, 3.340, 3.342, 4.15, 4.16, 4.17, 4.20, and 
Part 4, Diagnostic Codes (DCs) 7099-7005, 7101, 8100, 5290, 
6510, 5227, 73367, 5271 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's permanent disabilities have been identified and 
evaluated as Wolfe- Parkinson-White syndrome, hypertension, 
and migraine headaches, all rated as 10 percent disabling.  
Noncompensable ratings are in effect for cervical strain, 
sinusitis, fracture of the right fifth finger, hemorrhoids, 
and fracture of the right ankle.  The combined rating for the 
veteran's disabilities is 30 percent for pension purposes.  

Of record are private and VA treatment records dated from 
1989-2001.  These records reflect treatment for various 
disabilities over the years, to include the veteran's 
nonservice-connected disabilities as reported above.  To 
determine the current severity of his disabilities, the VA 
examined the veteran in March 2001.  The examiner who 
conducted the examination noted that the claims file was 
reviewed.  

The March 2001 report shows that the veteran complained of 
intermittent hemorrhoids which flared about one time per 
month, and he treated himself with suppositories.  He 
underwent a hemorrhoidectomy in 1998.  He reported that he 
had occasional pain in his right ankle.  His sinus problems 
were mainly in the spring and summer.  It was noted that a 
computerized tomography (CT) scan of the sinuses in 2000 had 
showed the bottom two-thirds of his left maxillate sinus 
filled with soft symptoms to include headaches, popping of 
the ears, and buildup of fluid in the nasal and sinus 
passageways.  He was treated with "fluticasone" and Actifed 
in 2000.  There had been no active treatment since that time.  

As to the fracture of his right fifth finger, he reported 
that it occasionally ached.  The examiner noted that the 
highest blood pressure reading recorded in the claims file 
was 156/96.  On this examination, lab reports show blood 
pressure measurements were from 115/70 to 142/76.  The exam 
report shows a reading of 117/78 and 119/79.  
This was after initiation of Atenolol therapy which the 
veteran continued to take.  Examination of the nares revealed 
diffusely minimally swollen mucosa with a nasal polyp in the 
left nasal cavity.  There was no sinus tenderness over the 
maxillary sinuses.  The right ankle showed full range of 
motion and good strength.  The right hand showed full range 
of motion at the metacarpal phalangeal joints.  There was no 
obvious visual or palpable deformity corresponding to the 
right fifth metacarpal fracture.  The fingers showed good 
alignment in forming a grip.  The perianal area showed a few 
small scattered hemorrhoidal tags but no active external 
thrombosed hemorrhoids.  

Examination showed that the veteran had a history of WPW 
syndrome in the past.  However, testing showed that this had 
resolved.  Results of Holter monitoring were essentially 
within normal limits.  There was no arrhythmia to account for 
the symptoms of insomnia, weakness, or nervousness.  His 
palpitations were likely due to isolated premature 
ventricular contractions (PVCs).  There was no disabling 
tachydysrthymia identified.  Stress test showed a metabolic 
equivalents (METs) of 8.  

Also of record are excerpts of medical articles pertaining to 
heart disease and WPW syndrome.  The veteran pointed out that 
he experienced many of the symptoms expressed in the 
articles, to include shortness of breath, fatigue, weakness 
in the arms and legs, and rapid arrhythmia, palpitations, 
dizziness, and chest discomfort.  


Criteria

Under 38 U.S.C.A. § 501 (West 1991), the Secretary of the VA 
has the authority to prescribe all rules and regulations 
which are necessary or appropriate to carry out the laws 
administered by the VA.  With regard to claims for pension 
benefits, the Secretary's authority to prescribe regulations 
providing for determinations of permanent and total 
disability may be based in whole or in part upon subjective 
criteria.  Talley v. Derwinski, 2 Vet. App. 282, 285 (1992).  
Both objective and subjective standards are often set forth 
within the same statutory provision or regulations.  
The basic law referable to pension benefits, for example, 
states that pension is payable to a veteran who served for 90 
days or more during a period of war and who is permanently 
and totally disabled due to nonservice-connected disabilities 
not the result of his own willful misconduct.  38 U.S.C.A. 
§ 1521 (West 2002).  With reference to the permanence of a 
disability, the Board points out that the latter part of 
38 U.S.C.A. § 1502(a) (West 2002) subjectively defines 
permanence, stating that permanent and total disability will 
be held to exist where the person is unemployable as a result 
of disability reasonably certain to last throughout the 
remainder of the person's life.  Talley, 2 Vet. App. at 285 
(1992).  This definition of permanence is also set forth in 
38 C.F.R. §§ 3.340(b) and 4.15 (2003).  

Objective criteria to establish permanence of a disability is 
also provided in 38 U.S.C.A. § 1502 (West 2002).  A finding 
of permanent and total disability is warranted where the 
person experiences any disability which is sufficient to 
render it impossible for an average person to follow a 
substantially gainful occupation.  The "average person" 
standard is implemented by VA regulations, including 
38 C.F.R. § 3.340(a) (2003) and 38 C.F.R. § 4.15 (2003), 
which also adds that the total rating is based primarily upon 
the average impairment in earning capacity, i.e., the 
economic or industrial handicap which must be overcome.  In 
addition, 38 U.S.C.A. § 1502(a)(2) essentially provides that 
permanent and total disability may exist in any disorder 
determined by the Secretary to be of such a nature and extent 
as to justify that persons suffering therefrom are 
permanently and totally disabled.  

The presence of certain disabilities also provides a basis 
for an objective determination of permanent and total 
disability.  Permanent loss of the use of both hands, or of 
both feet or of one hand and one foot, or the sight of both 
eyes is considered permanent and total disability for pension 
purposes.  38 C.F.R. § 4.15 (2003).  Further, permanent total 
disability pension ratings will also be authorized, provided 
other requirements of entitlement are met, for congenital, 
developmental, hereditary, or familial conditions, as well as 
for certain types of disabilities requiring hospitalization 
for indefinite periods or, as with active pulmonary 
tuberculosis after six months' hospitalization without 
improvement.  38 C.F.R. § 3.342(b) (2003).  

Initially, the Board notes that a total disability rating is 
based primarily upon the average impairment in earning 
capacity.  38 C.F.R. § 4.15 (2003).  The VA's Schedule for 
Rating Disabilities (Schedule) also provides a means for 
objective determination of total disability.  When impairment 
is commensurate with a 100 percent rating in accordance with 
schedular criteria, a total rating on a schedular basis is 
warranted.  38 C.F.R. § 3.340(a)(2) (2003).  38 C.F.R. § 4.17 
(2003) provides that all veterans basically eligible and 
unable to secure or follow a substantially gainful occupation 
by reason of disability likely to be permanent shall be rated 
permanently and totally disabled.  For pension purposes, the 
permanence of the percentage requirements of 38 C.F.R. § 4.16 
(2003) is a requisite.  38 C.F.R. § 4.17 (2003).  

Pertinent regulations also provide that totally 
incapacitating diseases and injuries of long standing will be 
regarded as permanently and totally disabling when the 
probability of permanent improvement under treatment is 
remote.  38 C.F.R. § 3.340(b) (2003).  For pension purposes, 
when the percentage requirements are met and the disabilities 
involved are of a permanent nature, a rating of permanent and 
total disability will be assigned if the veteran is found to 
be unable to secure and follow substantially gainful 
employment by reason of such disability.  38 C.F.R. § 4.17 
(2003).  In making such determinations, marginal employment 
may be consistent with unemployability if the restriction of 
securing or retaining better employment is due to disability.  
Id..  Marginal employment consists of employment as, for 
example, a self-employed farmer, while employed in his own 
business, or at odd jobs or while employed at less than half 
the usual remuneration.  Id..  

In determining eligibility for pension benefits, subjective 
factors are also for consideration with regard to both 
permanence of the disability and total disability.  As noted 
above, pension is payable to a veteran with the requisite 
service who is unemployable as a result of disability 
"reasonably certain" to last throughout the lifetime of the 
disabled person.  Talley, 2 Vet. App. at 285; 38 U.S.C.A. § 
1502(a) (West 2002).  
Subjective factors for consideration are also included in 38 
C.F.R. § 4.15 (2003), which provides that in individual 
cases, full consideration will be given to such factors as 
unusual physical or mental effects in individual cases, 
peculiar effects of occupational activities, defects in 
physical or mental endowment preventing the usual amount of 
success in overcoming the handicap of disability, and the 
effect of combinations of disabilities.  

In addition, 38 C.F.R. § 4.17(b) (2003) states that where the 
veteran fails to meet the percentage requirements, but meets 
basic eligibility criteria and is unemployable, consideration 
of 38 C.F.R. § 3.321(b)(2) (2003) is appropriate.  In turn, 
38 C.F.R. § 3.321(b)(2) (2003) provides that where the 
veteran does not meet the percentage requirements of the 
Rating Schedule, but is unemployable by reason of his age, 
occupational background, or other related factors, a 
permanent and total disability rating on an extra-schedular 
basis is warranted.  


WPW Syndrome

The provisions of DC 7005 incorporate objective measurements 
of the level of physical activity, expressed numerically in 
metabolic equivalents (METs), at which cardiac symptoms 
develop.  The Board further observes that METs are measured 
by means of a treadmill test.  However, it is recognized that 
a treadmill test may not be feasible in some instances owing 
to a medical contraindication, such as unstable angina with 
pain at rest, advanced atrioventricular block, or 
uncontrolled hypertension.  If a treadmill test is thought to 
be inadvisable due to factors including the foregoing, "the 
examiner's estimation of the level of activity, expressed in 
METs and supported by examples of specific activities, such 
as slow stair climbing or shoveling snow that results in 
dyspnea, fatigue, angina, dizziness, or syncope, is 
acceptable."  See 38 C.F.R. § 4.104, Note 2 (2003).

A 10 percent evaluation is warranted for arteriosclerotic 
heart disease (coronary artery disease) with a documented 
history of coronary artery disease where a workload of 
greater than 7 METs but not greater than 10 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or, 
continuous medication required.  
A 30 percent evaluation is warranted for arteriosclerotic 
heart disease (coronary artery disease) with a documented 
history of coronary artery disease where a workload of 
greater than 5 METs but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope; or, there is 
evidence of cardiac hypertrophy or dilatation on 
electrocardiogram, echocardiogram, or X-ray.  A 60 percent 
evaluation is warranted where there is more than one episode 
of acute congestive heart failure in the past year; or where 
a workload of greater than 3 METs but not greater than 5 METs 
results in dyspnea, fatigue, angina, dizziness, or syncope; 
or where there is left ventricular dysfunction with an 
ejection fraction of 30 to 50 percent.  A 100 percent 
evaluation is warranted with chronic congestive heart 
failure; or where a workload of 3 METs or less results in 
dyspnea, fatigue, angina, dizziness, or syncope; or where 
there is left ventricular dysfunction with an ejection 
fraction of less than 30 percent.  38 C.F.R. § 4.104, DC 7005 
(2003).


HTN

38 C.F.R. § 4.104, DC 7101 provides that hypertensive 
vascular disease is defined either as hypertension or as 
isolated systolic hypertension.  HTN is defined as diastolic 
blood pressure predominately 90mm or greater, and isolated 
systolic hypertension is defined as systolic blood pressure 
predominately 160 mm or greater, with a diastolic blood 
pressure of less than 90 mm.  This code requires that HTN due 
to aortic insufficiency or hyperthyroidism, which is usually 
the isolated systolic type, be evaluated as part of the 
condition causing hypertension rather than by a separate 
evaluation (as hypertension).

Under DC 7101, HTN or isolated systolic hypertension must be 
confirmed by blood pressure readings taken two or more times 
on at least three different days and is rated according to a 
range of diastolic pressure levels.  The minimum compensable 
rating of 10 percent disabling is available where diastolic 
pressure is predominantly 100 or more, or where systolic 
pressure is predominately 160 or more, or where an individual 
with a history of diastolic pressure predominantly 100 or 
more requires continuous medication for control of HTN.  
A 20 percent disability rating is available under this DC 
where diastolic pressure is predominantly 110 or more, or 
where systolic pressure is predominantly 200 or more.  A 40 
percent rating is available under this DC where diastolic 
pressure is predominantly 120 or more.  Finally, the maximum 
rating of 60 percent disabling is available under this DC  
where diastolic pressure is predominantly 130 or more.  See 
38 C.F.R. § 4.104, DC 7101 (2003).


Migraine Headaches

Migraine headaches are evaluated under 38 C.F.R. § 4.124, DC 
8100 (2003).  This diagnostic code provides for the 
assignment of a 50 percent rating with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability.  With characteristic 
prostrating attacks occurring on average once a month over 
the last several months, a 30 percent rating is warranted.  
With characteristic prostrating attacks averaging one in two 
months over the last several months, a 10 percent rating is 
warranted, and with less frequent attacks a noncompensable 
rating is assigned. 


Cervical Strain

Chronic cervical strain may be evaluated pursuant to the 
criteria found in DCs 5286, 5287, and 5290 of the Schedule.  
38 C.F.R. § 4.71a.  Under those criteria, a rating of 10 
percent is warranted where the evidence shows slight 
limitation of cervical spine motion (DC 5290).  

A rating greater than 10 percent would be warranted where the 
evidence shows complete bony fixation of the spine (DC 5286); 
ankylosis of the cervical spine (DC 5287); or moderate 
limitation of cervical spine motion (DC5290).  38 C.F.R. § 
4.71a.


Sinusitis

The veteran's service-connected sinusitis disability is 
currently evaluated under 38 C.F.R. § 4.97, DC 6510.  Under 
the rating criteria applicable for DC 6510, sinusitis 
(whether pansinusitis, ethmoid sinusitis, frontal sinusitis, 
maxillary sinusitis, or sphenoid sinusitis) is rated under a 
general rating formula.  See 38 C.F.R. § 4.97, DCs 6510 
through 6514.  When detected by X-ray only, a noncompensable 
rating will be assigned.  

A 10 percent rating is warranted when there are one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating is warranted when 
there are three or more incapacitating episodes per year of 
sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  A 50 percent 
rating is warranted following radical surgery with chronic 
osteomyelitis, or; near constant sinusitis characterized by 
headaches, pain and tenderness of affected sinus, and 
purulent discharge or crusting after repeated surgeries.

The note to the general rating formula for sinusitis provides 
that an incapacitating episode of sinusitis means one that 
requires bed rest and treatment by a physician.


Fracture of the Right Fifth Finger

The veteran's service-connected disorder is evaluated under 
DC 5227.  During the pendency of this appeal, regulatory 
changes amended the VA Schedule for Rating Disabilities, 38 
C.F.R. Part 4 (2002), including, effective August 26, 2002, 
the rating criteria for evaluating impairment of a single 
finger.  See 67 Fed. Reg. 48784-48787 (July 26, 2002).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process is concluded, VA 
must apply the regulatory version that is more favorable to 
the veteran.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  Therefore, the Board must evaluate the veteran's 
claim under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations in order to 
ascertain which version is more favorable to his claim, if 
indeed one is more favorable than the other.  In a recent 
opinion, however, VA's Office of General Counsel determined 
that the amended rating criteria, if favorable to the claim, 
can be applied only for periods from and after the effective 
date of the regulatory change.  The Board can apply only the 
prior regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-00.

In the November 2002 Statement of the Case, the RO considered 
the old regulations, and the new rating criteria have not 
been provided to the veteran and his representative.  The 
Board has determined, however, that there is no there is no 
prejudice to the veteran by this Board decision, however, as 
there are no current objective manifestations accorded to the 
right fifth finger.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

The prior rating criteria provided a noncompensable 
disability rating under DC 5227 for ankylosis of any finger 
other than the thumb, index finger, or middle finger.  A 
noncompensable disability rating was the only schedular 
rating available for this disorder.  However, the schedule 
indicated that extremely unfavorable ankylosis would be rated 
as amputation under DCs 5152 through 5156.  In order to 
classify the severity of ankylosis and limitation of motion 
of the fifth finger, it is necessary to evaluate whether 
motion is possible to within two inches (5.1 centimeters) of 
the median transverse fold of the palm.  See 38 C.F.R. § 4.71 
and 4.71a, Multiple Fingers: Favorable Ankylosis (2002).  If 
the veteran is able to do so, the rating will be for 
favorable ankylosis, otherwise unfavorable.

The new rating criteria provide a noncompensable evaluation 
for ankylosis of the little finger, whether it is favorable 
or unfavorable.  38 C.F.R. § 4.71a, DC 5227, as amended by 67 
Fed. Reg. 48784- 48787 (July 26, 2002).  
Again, a noncompensable rating is the only schedular rating 
available for this disorder.  The rating schedule indicates 
that VA can also consider whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion of other digits or 
interference with overall function of the hand.  Id.

For the little finger (digit V), zero degrees of flexion 
represents the finger fully extended, making a straight line 
with the rest of the hand.  The position of function of the 
hand is with the wrist dorsiflexed 20 to 30 degrees, the 
metacarpophalangeal and proximal interphalangeal joints 
flexed to 30 degrees, and the thumb (digit I) abducted and 
rotated so that the thumb pad faces the finger pads.  Only 
joints in these positions are considered to be in favorable 
position.  For digits II through V, the metacarpophalangeal 
joint has a range of zero to 90 degrees of flexion, the 
proximal interphalangeal joint has a range of zero to 100 
degrees of flexion, and the distal (terminal) interphalangeal 
joint has a range of zero to 70 or 80 degrees of flexion.  
See 38 C.F.R. § 4.71a, Table "Evaluation of Ankylosis or 
Limitation of Motion of Single or Multiple Digits of the 
Hand."

The new rating criteria also provide evaluations for 
limitation of motion of fingers.  For the little finger, the 
only schedular rating provided is a noncompensable rating for 
any degree of limitation of motion, whether it affects the 
minor or the major hand.  38 C.F.R. § 4.71a, DC 5230, as 
added by 67 Fed. Reg. 48784-48787 (July 26, 2002).  Motion of 
the thumb and fingers should be described by appropriate 
reference to the joints whose movement is limited, with a 
statement as to how near, in centimeters, the tip of the 
thumb can approximate the fingers, or how near the tips of 
the fingers can approximate the proximal transverse crease of 
palm.  38 C.F.R. § 4.71, as amended by 67 Fed. Reg. 48784-
48787 (July 26, 2002).


Hemorrhoids

External or internal hemorrhoids are evaluated under the 
provisions set forth at 38 C.F.R. § 4.114, DC 7336 (2003).  
Pursuant to those criteria, a noncompensable evaluation is 
assigned for mild-to-moderate hemorrhoids.  


Assignment of a 10 percent evaluation is contemplated where 
the hemorrhoids are shown to be large or thrombotic, and 
which are irreducible with excessive redundant tissue, and 
with evidence of frequent recurrences.  Where there is 
persistent bleeding and with secondary anemia or fissures, a 
20 percent evaluation is warranted.  Under DC 7336, a 20 
percent evaluation is the highest rating available.  Id.


Fracture of the Right Ankle

Moderate limitation of motion of an ankle warrants a 10 
percent evaluation.  A 20 percent evaluation requires marked 
limitation of motion.  38 C.F.R. § 4.71a, DC 5271 (2003

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  


Analysis
Preliminary Matter: Duty to Notify and to Assist

There was a significant change in the law during the pendency 
of this appeal in view of the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims (CAVC) 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom.  Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.

The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 104-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify) and 
is therefore more favorable to the veteran.  Accordingly, the 
amended duty to assist law applies.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001).

VA has obtained or has reasonably attempted to obtain all 
relevant evidence identified by the veteran.  The record 
reflects receipt of additional medical documentation 
referable to the claim on appeal, in addition to a formal VA 
examination specifically addressing the severity of the 
disorders at issue, thereby precluding a need for additional 
medical file opinion.

Additionally, in a March 2001 letter, the RO advised the 
veteran of the VCAA, the evidence necessary to establish the 
benefits he wanted, what had been done on his claim, what 
information or evidence he needed to submit, and what VA 
would do to assist him.  He was advised of evidence he could 
submit himself or to sufficiently identify evidence and if 
private in nature to complete authorization or medical 
releases so that VA could obtain the evidence for him.  Such 
notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and of his 
responsibilities if he wanted such evidence to be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2003).

In November 2002 the RO issued a statement of the case (SOC) 
wherein it furnished the provisions of the new law and 
clearly indicated that it had fully considered them and 
applied them to the veteran's claim.

As indicated above, the veteran has been notified of his 
procedural and appellate rights.  During the appeal process, 
he has exercised several of these rights.  

For instance, he has been afforded the opportunity to present 
information and arguments in favor of his claim, and he has 
in fact done so to include presenting oral testimony.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

As evidenced by the RO's development and adjudication of the 
issues currently on appeal, VA has notified the veteran of 
the information and evidence necessary to substantiate his 
claim.  In particular, through issuance of the March 2001 
letter, the July 2001 rating decision and November 2002 
Statement of the Case, he has been given notice of the 
requirements for nonservice-connected pension.  The RO also 
provided the veteran with the reasons his claim could not be 
granted based upon the evidence of record.  As noted above, 
the RO has notified the veteran of the VCAA, with 
notification resulting in additional evidence.

In sum, the RO has been afforded the opportunity to apply the 
VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretation of the law.

Lastly, this is not a case in which the Board is applying the 
VCAA in the first instance.  The claim has been developed 
pursuant to the VCAA, and the RO issued a SOC in November 
2002, at which time VCAA was fully considered and applied.


Nonservice-connected Pension

It is clear when comparing the veteran's current disability 
symptoms to the appropriate DCs that increased disability 
ratings are not warranted.  For example, the veteran's WPW 
syndrome has been properly assigned a 10 percent rating.  A 
higher rating requires a METs reading of less than 7 which is 
not demonstrated here.  

Similarly, the veteran's hypertension does not reflect 
sustained diastolic blood pressure readings in excess of 110 
which is required for a higher rating.  Nor does the evidence 
show characteristic prostrating migraines occurring on an 
average once a month over the last several months.  

As to the disability of cervical strain, there are no current 
complaints.  The veteran's sinusitis results in some 
symptoms, but he is currently on no medication and there is 
no significant degree of severity of manifestations such as 
to warrant a compensable rating with application of pertinent 
rating criteria.  His hemorrhoids are minimal at best, and 
there are no residuals of the fractures of the right ankle or 
right fifth finger.  None of these disorders result in 
manifestations that warrant a compensable rating.  

On the basis of the evaluations assigned, the veteran's 
combined nonservice-connected evaluation is 30 percent.  
Given the foregoing consideration, the veteran's disabilities 
are objectively determined not to be representative of a 
total, 100 percent schedular evaluation in accordance with 38 
C.F.R. § 4.15.  Nor has the veteran been shown to suffer from 
the permanent loss of use of his hands, feet, or eyes, in 
accordance with the criteria set forth in 38 C.F.R. § 4.15.  
Accordingly, on the basis of the objective "average person" 
standard of review, a permanent and total disability 
evaluation is not warranted.

Furthermore, the veteran does not satisfy the criteria for a 
schedular permanent and total evaluation under 38 C.F.R. § 
4.16(a) and 4.17.  As the veteran has more than one 
disability, he is required to have at least one disability 
rated as 40 percent disabling (or more) in order to meet the 
threshold requirement of § 4.16(a).  He must also have 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  Since the veteran does not have an 
initial disability rated as 40 percent or more, and he does 
not have additional disabilities to bring the combined rating 
to 70 percent or more, he cannot be considered permanently 
and totally disabled under the criteria set forth in 38 
C.F.R. §§ 4.16(a), and 4.17.

With respect to the subjective factors bearing on the 
veteran's possible entitlement to pension benefits, such as 
age, education, and occupational background, the Board notes 
that the veteran was born in 1957, has a high school 
education, and has occupational experience in windshield 
repair.  The veteran has not shown that his present condition 
renders him per se unemployable under either the average 
person standard or on an individual basis.  Although he 
indicates that it is his belief that his primarily disabling 
factor is his residuals WPW syndrome, competent medical 
evidence indicates that this disorder has essentially 
resolved, it is not believed that the residuals of this 
syndrome would disable the veteran from performing mild to 
moderate activities, and would not preclude him from seeking 
some type of gainful employment.

The veteran submitted copies of articles pertaining to heart 
disease and WPW syndrome attesting to the fact that he 
exhibited the symptoms as listed.  Little weight is given to 
this evidence, however, as this evidence is not specific to 
the veteran's case.  Medical treatise evidence, however, can 
provide important support when combined with an opinion of a 
medical professional.  Mattern v. West, 12 Vet. App. 222, 228 
(1999).  In this case, the record does not contain an 
accompanying opinion of a medical professional linking or 
suggesting that his complaints have an objective basis 
related to his WPW or hypertension.  Thus, the Board 
concludes that the medical treatise evidence is of little 
probative value.  

While an evaluation by vocational rehabilitation has not been 
accomplished, the record reflects that the VA vocational 
rehabilitation and education office does not have legal 
authority to provide vocational rehabilitation evaluation 
services in the absence of an eligible person applying for 
benefits under Chapter 31.  In light of the conclusions by 
competent medical authority that the veteran is not precluded 
from all employment, including mild to moderate activities, 
the veteran's educational background, the veteran's age, and 
the minimal physical limitations demonstrated on multiple VA 
examinations, the Board concludes that the evidence is 
against a claim of entitlement to a permanent and total 
disability rating for pension purposes.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to a permanent and total disability rating for 
pension purposes.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).


ORDER

Entitlement to a permanent and total disability rating for 
nonservice-connected pension purposes is denied.  



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



